Citation Nr: 1631149	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-17 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral vascular disease (PVD) of the left lower extremity, status post left femoral to popliteal bypass.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Air Force from January 1969 to January 1973.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in which the appellant's claim of entitlement to service connection for occlusion of the left superficial femoral artery status post bypass surgery was denied.  

The Board remanded the case for additional development in March 2015.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

Peripheral vascular disease (PVD) of the left lower extremity has not been shown to have had its onset in service, or to have been manifested to a compensable degree within one year from service separation, or to be otherwise related to service, or proximately due to or the result of a service-connected disease or injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PVD of the left lower extremity have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).

VA's duty to notify was satisfied by a letter from the RO dated in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist was also met in this case.  The Veteran's service medical treatment records are included in the evidence of record.  His VA medical treatment records have also been obtained and associated with the file.  Private medical treatment records have also been included in the evidence of record.

A remand issued by the United States Court of Appeals for Veterans Claims (Court) or by the Board confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO obtained copies of the appellant's VA and private medical treatment records.  The RO also obtained a medical examination as directed by the March 2015 Board remand addressing direct service connection, the theory of entitlement asserted by the Veteran and the only theory that triggered VA's duty to assist.  Cf. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues). Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The January 2016 medical opinion was rendered by a medical professional, and the associated report with addendum reflects review of the appellant's prior medical records.  The opinion included reference to the service medical records and demonstrated objective evaluations.  The examiner was able to assess the nature, onset date, and etiology of the appellant's claimed left lower extremity PVD. 

The Board finds that the January 2016 examination report to be sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the medical opinion was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another examination or opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for his left lower extremity PVD.  He maintains that the PVD is related to a right knee injury that he incurred in-service with a resultant contusion.  The Veteran is service-connected for degenerative joint disease (DJD) in each knee.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, including thromboangiitis obliterans, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.309. 

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Service treatment records confirm that the Veteran was injured during a motorcycle accident that occurred in December 1970.  He was diagnosed with a contusion of the vastus medialis, right knee.  He subsequently complained of bilateral knee pain, and, in March 1971, he was involved in another motorcycle accident in which he incurred multiple abrasions of the face and arms.  That same month, the Veteran was diagnosed with chondromalacia of the patellae, bilateral, mild to moderate and manifested by intermittent pain.  The Veteran was afforded a service separation examination in September 1972.  His vascular system was described as normal.

Post-service, the Veteran was diagnosed with occlusion of the left superficial femoral artery with disabling symptoms of the left lower extremity for which he underwent a left femoral to popliteal bypass surgery in June 1994.  The Veteran underwent additional left lower extremity surgery in June 2001, after an arteriogram showed a combination of clot and plaque in his common femoral artery and proximal profunda.  After thrombolytic therapy, there was a residual tight profunda stenosis at the origin.  His popliteal artery was occluded as was the tibioperoneal trunk.  In July 2009, the Veteran underwent a sonogram that showed severe peripheral arterial disease on the left; the femoral-popliteal bypass graft was occluded.  The sonography report indicated that the Veteran's risk factors for PVD included tobacco use, hypertension, cardiac disease and carotid disease.  Doppler testing conducted in September 2011, revealed severe obstructive vascular disease in the left lower extremity at the aortoiliac or femoral level with additional multisegmental disease.  

The clinical evidence of record does not demonstrate that any PVD of the left lower extremity was initially manifested during the Veteran's active service.  PVD of the left lower extremity was first clinically documented in 1994, when a left femoral to popliteal bypass was performed in a private facility.  This was 21 years after the Veteran's separation from service in January 1973.

The Board has considered the Veteran's claim on a direct service-connection basis but finds that there is no probative competent evidence of record to establish any etiological relationship between the Veteran's active military service, including the in-service motorcycle accidents and his PVD of the left lower extremity.  In addition, the evidence does not persuasively show symptomatology related to PVD of the left lower extremity in service or for many years after service.  It was not until 1994, approximately 21 years after he completed his military career, that the Veteran was first diagnosed with any PVD of the left lower extremity.  There is no persuasive credible evidence of record to indicate that the Veteran demonstrated any symptoms of PVD of the left lower extremity within one year after his service discharge in January 1973, or that any such symptoms were continuous after service.  Thus, the evidence does not persuasively support a finding that the Veteran's PVD of the left lower extremity is related to his active duty based on continuity of symptomatology.  

Furthermore, neither the Veteran nor his representative has submitted a medical opinion specifically linking the Veteran's PVD of the left lower extremity to any incident of service, to include any injury incurred from the motorcycle accidents of December 1970, and March 1971, including any contusion.  The private and VA treatment records show documentation of the left lower extremity PVD between 1994 and 2015, but those records do not show a causal connection between the Veteran's left lower extremity PVD and any in-service incident or any service-connected disability (DJD of each knee).  

On the other hand, the Veteran was afforded a VA medical examination in January 2016, and the examiner, after reviewing the claims file, concluded that it was less likely than not (less than 50 percent probability) that the PVD of the left lower extremity was related to any incident of service.  The examiner noted that PVD is caused by atherosclerosis that narrows and blocks arteries in the lower extremities.  The examiner stated that trauma to a lower extremity has no causal relationship to the development of PVD in a lower extremity. 

The Board notes that atherosclerosis is defined as "a common form of arteriosclerosis with formation of deposits of yellowish plaques (atheromas) containing cholesterol, lipoid material, and lipophages in the intima and inner media of large and medium-sized arteries."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 174 (31st Ed. 2007).  The Veteran has not provided any indication how a right knee contusion or DJD of either knee could cause the formation of left lower extremity clots and/or plaques or cause atherosclerosis.  

The Board has considered the Veteran's statements and those of his representative about the etiology of the Veteran's left lower extremity PVD.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, a vascular disorder is not the type of disorder as to which a lay person can provide competent evidence on questions of etiology or diagnosis because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or his representative about the origins of the Veteran's left lower extremity PVD because they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed PVD of the left lower extremity was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for PVD of the left lower extremity.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran's claim for service connection for PVD of the left lower must be denied.  


ORDER

Service connection for peripheral vascular disease of the left lower extremity, status post bypass surgery, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


